Exhibit 10.2

AMENDMENT TO AFFILIATION AGREEMENT

This AMENDMENT (this “Amendment”) to the Affiliation Agreement, dated as of
April 28, 2011 (the “Affiliation Agreement”), by and between Total Gas & Power
USA, SAS, a société par actions simplifiée organized under the laws of the
Republic of France (“Parent”), and SunPower Corporation, a Delaware corporation
(the “Company”), is made and entered into as of June 7, 2011 by and between
Parent and the Company. Capitalized terms used in this Amendment and not
otherwise defined shall have the meaning given to them in the Affiliation
Agreement.

W I T N E S S E T H:

WHEREAS, Parent and the Company desire to amend certain terms of the Affiliation
Agreement as set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the matters set
forth herein, as well as other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged and accepted, and intending to be
legally bound, Parent and the Company hereby agree as follows:

1. Term and Termination. The first sentence of Section 6.14 of the Affiliation
Agreement is amended and restated in its entirety as follows:

“The terms of this Agreement shall commence and become effective immediately
after the Offer Closing, and prior to such time this Agreement shall be of no
force or effect; provided, however, that if the Offer Closing occurs prior to
the receipt of the EU Clearance (as defined in the Tender Offer Agreement),
(i) Section 3.2, 3.3, 3.4, 4.1, 4.2 and 4.3 shall not become effective until
immediately after the EU Clearance, and (ii) notwithstanding the amendments to
the Company’s bylaws contemplated by Section 5.1(a), neither Terra nor any
member of the Terra Group shall be entitled to call a special meeting of
stockholders of the Company to consider and vote upon a proposal to effect a
Terra Merger pursuant to Section 2.1(a) or a Transferee Merger pursuant to
Section 2.3(a) until immediately after the receipt of the EU Clearance.”

2. Agreement. All references to the “Agreement” set forth in the Affiliation
Agreement shall be deemed to be references to the Affiliation Agreement as
amended by this Amendment.

3. Headings. The headings set forth in this Amendment are for convenience of
reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Amendment or any term or provision hereof.

4. Confirmation of the Affiliation Agreement. Other than as expressly modified
pursuant to this Amendment, all provisions of the Affiliation Agreement remain
unmodified and in full force and effect. The applicable provisions of
Section 6.1 through and including Section 6.14 of the Affiliation Agreement
shall apply to this Amendment mutatis mutandis.

[Execution page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective duly authorized officers to be effective as of the date first
above written.

 

TOTAL GAS & POWER USA, SAS By:  

/s/ Arnaud Chaperon

  Name:   Arnaud Chaperon   Title:     Chairman SUNPOWER CORPORATION By:  

/s/ Thomas H. Werner

  Name:   Thomas H. Werner   Title:     Chief Executive Officer